

Exhibit 10(v)
Execution Version


AMENDMENT NO. 1 TO
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT
AMENDMENT NO. 1 TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT, dated as of April
5, 2012 (this “Agreement”), is among MINE SAFETY APPLIANCES COMPANY, a
Pennsylvania corporation (the “Company”), PRUDENTIAL INVESTMENT MANAGEMENT, INC.
(“Prudential”) and each of the holders of Notes (as defined below)
(collectively, the “Noteholders”).
RECITALS:
A.    The Company, Prudential and each Noteholder are parties to a certain Note
Purchase and Private Shelf Agreement, dated as of October 13, 2010 (as amended,
restated or otherwise modified from time to time, the “Shelf Agreement”),
pursuant to which the Company authorized the issuance and sale from time to time
(within limits prescribed by Prudential under the Shelf Agreement) of (i)
$100,000,000 aggregate principal amount of its 4.00% Series A Senior Notes due
October 13, 2021 (as the same may be amended, restated or otherwise modified
from time to time, collectively, the “Series A Notes”), and (ii) up to
$50,000,000 aggregate principal amount of its additional senior promissory notes
(as the same may be amended, restated or modified from time to time,
collectively, the “Shelf Notes”, and together with the Series A Notes,
collectively, the “Notes”).
B.    The Company has requested certain amendments to the Shelf Agreement and,
subject to the terms and conditions of this Agreement, the Required Holders have
agreed to such amendments.
AGREEMENT:
NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1.
DEFINITIONS.

Except as otherwise defined in this Agreement, capitalized terms used herein and
not defined herein shall have the meanings ascribed to them in the Shelf
Agreement.
2.
AMENDMENTS.

Subject to the satisfaction of the conditions set forth in Section 4 hereof, the
Shelf Agreement is hereby amended, as of the Effective Date, as follows (the
“Amendments”):
2.1.
Amendment of Clause (e) of Section 10.1.

Clause (e) of Section 10.1 of the Shelf Agreement is hereby amended by deleting
the reference to “Twenty-Five Million and 00/100 Dollars ($25,000,000.00)” and
inserting “Fifty Million Dollars ($50,000,000.00)” in lieu thereof.

A/74702355.3

--------------------------------------------------------------------------------




2.2.
Amendment of Clause (i) of Section 10.1.

Clause (i) of Section 10.1 of the Shelf Agreement is hereby amended by deleting
the reference to “Thirty Five Million and 00/100 Dollars ($35,000,000.00)” and
inserting “Fifty Million Dollars ($50,000,000.00)” in lieu thereof.
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

To induce the Required Holders to enter into this Agreement, and to consent to
the Amendments, the Company represents and warrants that:
3.1.
Organization; Power and Authority.

Each Obligor is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation,
partnership or limited liability company and is in good standing in each
jurisdiction in which such qualification is required by law, except where the
failure to be licensed or qualified would not reasonably be expected to have a
Material Adverse Effect. Each Obligor has the necessary corporate power and
authority to execute and deliver this Agreement and to perform the provisions
hereof.
3.2.
Authorization, etc.

This Agreement has been duly authorized by all necessary corporate action on the
part of the Obligors, and, assuming due authorization, execution and delivery by
the other parties hereto, this Agreement constitutes a legal, valid and binding
obligation of the Obligors, enforceable in accordance with its terms, except as
such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
3.3.
No Defaults.

No Default or Event of Default has occurred and is continuing, either before or
after giving effect to the Amendments.
3.4.
Governmental Authorizations, Etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required to be obtained by the Company in
connection with the execution, delivery or performance by the Company of this
Agreement.
3.5.
Effect of Amendments.

The Shelf Agreement as hereby amended shall continue in full force and effect.
4.
CONDITIONS PRECEDENT.

The Amendments shall become effective as of the first date written above (the
“Effective Date”) upon the satisfaction of the following conditions precedent:
4.1.
Execution and Delivery of this Agreement.

All parties hereto shall have executed and delivered a counterpart of this
Agreement.

2
A/74702355.3

--------------------------------------------------------------------------------




4.2.
New Subsidiary Note Guarantee.

Prudential and the Noteholders shall have received a fully executed Note
Guarantee from MSA International, Inc., a Delaware corporation (the “New
Subsidiary Guarantor”), dated the date hereof, in form and substance reasonably
satisfactory to the Required Holders (the “New Subsidiary Note Guarantee”).
4.3.
Joinder to Intercompany Subordination Agreement.

Prudential and the Noteholders shall have received a fully executed joinder to
the Intercompany Subordination Agreement from the New Subsidiary Guarantor,
dated the date hereof, in form and substance satisfactory to the Required
Holders.
4.4.
Compliance Certificates from New Subsidiary Guarantor.

(a)    Officer’s Certificate. Prudential and the Noteholders shall have received
an Officer’s Certificate, from the New Subsidiary Guarantor, dated the date
hereof and in form and substance satisfactory to the Required Holders,
confirming that (i) its representations and warranties contained in the New
Subsidiary Note Guarantee are true and correct, and (ii) the guarantee provided
under the New Subsidiary Note Guarantee would not cause any borrowing,
guaranteeing or similar limit binding on the New Subsidiary Guarantor to be
exceeded.
(b)    Secretary’s Certificate. Prudential and the Noteholders shall have
received a certificate of the Secretary or an Assistant Secretary of the New
Subsidiary Guarantor, dated the date hereof and in form and substance
satisfactory to the Required Holders, (i) certifying as to the resolutions of
the board of directors attached thereto authorizing the New Subsidiary
Guarantor’s execution and delivery of the New Subsidiary Note Guarantee and the
transactions contemplated thereby, (ii) attaching and certifying as correct and
complete copies of the articles or certificate of incorporation and all other
constitutive documents of the New Subsidiary Guarantor, and (iii) certifying as
to specimen signatures of the authorized officers of the New Subsidiary
Guarantor.
4.5.
Legal Opinion.

Prudential and the Noteholders shall have received a legal opinion of
independent legal counsel, dated the date hereof, in form and substance
satisfactory to the Required Holders.
4.6.
Confirmation and Reaffirmation Documents.

Prudential and the Noteholders shall have received the following documents, each
duly executed and delivered by the party or parties thereto and in form and
substance satisfactory to the Required Holders:
(a)    Confirmation and Reaffirmation of Note Guarantees, dated as of the date
hereof, executed by each of the Guarantors; and
(b)    Confirmation and Reaffirmation of the Intercompany Subordination
Agreement, dated as of the date hereof, executed by each of the Obligors.

3
A/74702355.3

--------------------------------------------------------------------------------




4.7.
Costs and Expenses.

The Company shall have paid all costs and reasonable expenses of the Noteholders
relating to this Agreement due on the execution date hereof in accordance with
Section 6.6 hereof (including, without limitation, any reasonable attorney’s
fees and disbursements).
4.8.
Representations and Warranties.

The representations and warranties set forth in Section 3 hereof shall be true
and correct.
4.9.
Proceedings Satisfactory.

Prudential, the Noteholders and their special counsel shall have received copies
of such documents and papers (whether or not specifically referred to above in
this Section 4) as they may have reasonably requested prior to such date and
such documents shall be in form and substance satisfactory to them.
5.
RELEASE.

In consideration of the agreements of the Noteholders contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Prudential and each
Noteholder and their respective successors and assigns, and their respective
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Prudential, the Noteholders and all such other Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which the
Company or any of its successors, assigns, or other legal representatives may
now or hereafter own, hold, have or claim to have against the Releasees or any
of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Agreement for or on account of, or in relation to, or in any way in connection
with the Shelf Agreement or any of the other Financing Documents or transactions
thereunder or related thereto.
The Company understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
The Company agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above. The Company acknowledges and agrees that the Releasees have fully
performed all obligations and undertakings owed to the Company under or in any
way in connection with the Shelf Agreement or any of the other Financing
Documents or transactions thereunder or related thereto as of the date hereof.

4
A/74702355.3

--------------------------------------------------------------------------------




6.
MISCELLANEOUS.

6.1.
Effect of Amendments.

Except as expressly provided herein, (a) no terms or provisions of any agreement
are modified or changed by this Agreement, (b) the terms of this Agreement shall
not operate as a waiver by Prudential of, or otherwise prejudice Prudential’s
rights, remedies or powers under, the Shelf Agreement or any other Financing
Document, or under any applicable law and (c) the terms and provisions of the
Shelf Agreement and the other Financing Documents shall continue in full force
and effect.
6.2.
Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto.
6.3.
Section Headings, etc.

The titles of the Sections appear as a matter of convenience only, do not
constitute a part hereof and shall not affect the construction hereof. The words
“herein,” “hereof,” “hereunder,” and “hereto” refer to this Agreement as a whole
and not to any particular Section or other subdivision.
6.4.
Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
6.5.
Waivers and Amendments.

Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, or by any action or inaction, but only by an instrument in
writing signed by each of the parties signatory hereto.
6.6.
Costs and Expenses.

Whether or not the Amendments become effective, the Company confirms its
obligations under Section 15 of the Shelf Agreement and agrees that, on the
execution date hereof (or if an invoice is delivered subsequent to such date or
if the Amendments do not become effective, promptly, and in any event within 10
days of receiving any statement or invoice therefor), the Company will pay all
out-of-pocket fees, costs and expenses reasonably incurred by the Noteholders
relating to this Agreement, including, but not limited to, the statement for
reasonable fees and disbursements of Bingham McCutchen LLP, special counsel to
the Noteholders, presented to the Company on or before the execution date
hereof. The Company will also promptly pay (in any event within 10 days), upon
receipt of any statement thereof, each additional statement for reasonable fees
and disbursements of special counsel to the Noteholders rendered after the
execution date hereof in connection with this Agreement.

5
A/74702355.3

--------------------------------------------------------------------------------




6.7.
Execution in Counterpart.

This Agreement may be executed in any number of counterparts (including those
transmitted by electronic transmission (including, without limitation, facsimile
and e-mail)), all of which taken together shall constitute one and the same
agreement. Delivery of an executed signature page by facsimile or electronic
transmission shall be as effective as delivery of a manually signed counterpart
hereof.
6.8.
Entire Agreement.

This Agreement constitutes the final written expression of all of the terms
hereof and is a complete and exclusive statement of those terms.
6.9.
Company Ratification.

The Company hereby confirms, ratifies and agrees that the Financing Documents
executed by it continue to be valid and enforceable against it in accordance
with their respective terms as of the date hereof.
[Remainder of page intentionally left blank. Next page is signature page.]

6
A/74702355.3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on their behalf by a duly authorized officer or agent thereof, as the case may
be, as of the date first above written.


MINE SAFETY APPLIANCES COMPANY




By: /s/
Name:
Title:








The foregoing is hereby agreed to as of the date first above written.




PRUDENTIAL INVESTMENT MANAGEMENT, INC.




By: /s/
Name:    
Title:    







[Signature Page to Amendment No. 1 to Note Purchase and Private Shelf Agreement]
A/74702355.3

--------------------------------------------------------------------------------




THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA




By: /s/    
Name:
Title:




ZURICH AMERICAN INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/                    
Name:
Title:




FORETHOUGHT LIFE INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc.
(as its General Partner)




By: /s/                    
Name:
Title:



[Signature Page to Amendment No. 1 to Note Purchase and Private Shelf Agreement]
A/74702355.3